DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Taima (US 2014/0355107 A1) in view of Tanaka et al. (US 4,292,107).
	Taima is directed to laminated glass for use as architectural glass (paragraph 0002).  The laminated glass comprises an interlayer and infrared shielding layer between glass plates (Figure 1 and paragraphs 0168-0171).  The glass plates have a thickness of 1 to 10 mm and a radius of curvature of 500 to 2000 mm (paragraphs 0092-0093).  The infrared shielding film may contain one or more functional layer, such as a fluorescent layer (paragraph 0073).  
	Taima is silent regarding the wavelength at which the fluorescent layer emits light upon excitation.  However, one of ordinary skill in the art would expect the emitted light to intrinsically be visible and the range recited in claim 1 (i.e. 380 to 750 nm) is the visible light spectrum.  Moreover, while Taima do not exemplify an embodiment wherein the laminate comprises a fluorescent layer, it would have been obvious to one of ordinary skill in the art to incorporate any of the explicitly cited functional layers into the laminate to produce a laminate exhibiting the function provided by the functional layers.
	Taima is silent regarding the construction of the fluorescent layer.
	Tanaka et al. is directed to an article comprising a fluorescent layer composed of phosphor dispersed in a resinous binder (column 1, lines 19-22).  Tanaka et al. teach that it is conventional to form such layers using polyvinyl butyral (i.e. a polyvinyl acetal resin) as the resinous binder (column 1, lines 32-42).  A plasticizer may be added to increase the plasticity of the layer (column 1, lines 44-49).
	It would have been obvious to one of ordinary skill in the art to use the conventional fluorescent layer illustrated by Tanaka et al. in the laminated glass of Taima because the courts have held the selection of a known material (e.g. plasticized polyvinyl butyral containing phosphors) based on its suitability for its intended use (e.g. a fluorescent layer) supported a prima facie obviousness determination.  See MPEP 2144.07.
	Regarding claim 9, while Tanaka et al. is silent regarding the concentration of plasticizer in the fluorescent layer, it would have required no more than routine experimentation and ordinary skill in the art to determine an appropriate level of plasticizer to add to the fluorescent layer.  Since the plasticizer in Tanaka et al. is employed for the same purpose as that of the instant invention (i.e. to plasticize the fluorescent layer), one of ordinary skill in the art would expect this range determined by routine experimentation to satisfy the limitations of claim 9.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Taima (US 2014/0355107 A1) in view of Tanaka et al. (US 4,292,107) as applied to claim 1 above, and further in view of Hashimoto et al. (US 2011/0318578 A1).
	Taima taken in view of Tanaka et al. suggest all the limitations of claims 5-8, as outlined above, except for using the glass as digital signage on a building or pillar of a building.  However, the laminate of Taima may contain a fluorescent layer and is taught to be suitable for use as architectural glass.
	Hashimoto et al. is directed to laminated glass containing a solar control layer (paragraph 0001).  The laminated glass may be used in applications such as window glass for buildings and electronic devices, such as plasma displays (paragraph 0135).
	Since Hashimoto et al. teach that laminated glass with a solar control layer may be used as either architectural glass or a display, it would have been obvious to one of ordinary skill in the art incorporate display functionality in the architectural glass of Taima and employ the resulting laminate on any part of a building, including a pillar.  Additionally, one of ordinary skill in the art would expect a display, such as a plasma display, to include a light source

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787